Citation Nr: 1307377	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to extension beyond the current February 28, 2008 limiting date of a temporary total disability for convalescence following right ankle surgery in August 2007.


REPRESENTATION

Appellant (the Veteran) is represented by: American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to July 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the RO in Jackson, Mississippi.

In July 2012, the Veteran presented testimony at the RO at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, who was seated in Washington, D.C., and he accepted such hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2012).  A transcript of the hearing is associated with the claims file.

In January 2011, the Veteran filed claims for service connection for depression and a heart condition, both as secondary to his service-connected right ankle condition.  It does not appear that the RO has had an opportunity to adjudicate these claims; therefore the Board does not have jurisdiction to address them.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran's August 2007 right ankle surgery did not necessitate convalescence beyond February 28, 2008.



CONCLUSION OF LAW

The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond February 28, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of Temporary Total Rating Extension

The Veteran underwent surgery on his right ankle in August 2007.  Following the surgery, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective from August 20, 2007 to February 28, 2008.  This was followed by assignment of a 40 percent under Diagnostic Code 5270 effective March 1, 2008.  The Veteran requested an extension of the temporary total rating assigned for the August 2007 surgery, stating he was not released from orthopedics until April 30, 2008.  Also, during his testimony before the Board, he asserted that his right ankle did not heal properly, and that he required additional convalescence.  The Veteran testified that he had a very bad infection in his heel and his foot split open requiring 10 skin grafts.  He testified that a PICC line was inserted to run antibiotics to treat the infection, and he could not walk on the right foot.  According to the Veteran, it took around five months to get the infection out and all the skin grafts done, and he had to stay off the right foot until the doctor told him he could walk on it.  

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.'  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current February 28, 2008 termination date.  In determining entitlement to an extended period of convalescence it is important to distinguish the effects of the underlying disability from the effects of the surgical procedure.  For example, in the case of an ankle disability, the inability to walk unassisted is not itself determinative of entitlement to a period of post-surgical convalescence, where such inability is a result of the underlying disability for which a service-connected rating is assigned.  As previously noted, under 38 C.F.R. § 4.30(b), temporary total ratings for convalescence, and extensions thereof, contemplate specific impairments that are related to the surgery itself.  These include severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  

The Board also acknowledges that the August 2007 surgery, which was a removal of previously inserted hardware with revision of right ankle arthrodesis secondary to right ankle pseudoarthrosis and nonunion, was only partially successful, and a subsequent surgery was performed on May 4, 2009, described as right ankle hardware removal with right hindfoot fusion nail.  This apparently involved insertion of a calcaneal talar tibial nail.  The Board emphasizes, however, that the success or failure of the surgery is not determinative as to whether the convalescent rating is to be extended.  Such an extension depends on the conditions resulting from the surgery, as set out under 38 C.F.R. § 4.30(b).  

The August 2007 operative report reveals that the right leg was splinted.  By day three, the Veteran had reached the maximum benefit of hospitalization and was discharged to home.  A follow-up in October 2007 revealed excellent X-rays with good position and what appeared to be early fusion.  The Veteran had pain, which was thought to be related to the soft tissues.  He was cleared to start partial weight bearing in a cam walker.  In November 2007, it was noted that there were small areas of open incision, which drained with weight bearing on the foot.  The Veteran was wearing a boot offloading device and could not bear weight on the right leg.  A staff physician noted that the incisions were dry, but there was staining on the Veteran's sock from the incisions.  He was advised to keep using antibiotic ointment on the areas.  The physician estimated that maximum medical improvement would be reached in another three months.  

Two months later, in January 2008, the Veteran was seen again by orthopedics.  Inspection of the incisions showed that they were well healed with small areas of scab.  The Veteran reported no draining in the previous two weeks.  The ankle looked good to the examiner, with no signs of erythema, cellulitis, or infection.  The Veteran was seen again in orthopedics in February 2008.  The incisions were healed, and X-rays showed adequate fusion of the subtalar joint with questionable fusion of the tibiotalar joint.  The Veteran was advised to discontinue the walking boot and begin using a regular shoe.  He was advised that the extent of fusion of the tibiotalar joint would probably not improve.  The Veteran was advised to return in two months for X-rays.  

Two months later, in April 2008, the Veteran was seen for a routine follow-up.  
It was noted that, on his last visit there was some question as to whether or not the joint was going to go into fusion.  X-rays indicated that he had one or two areas that may be fused.  Weightbearing was advised as tolerated.  The primary problem was continued pain, which was felt to be coming from soft tissues.  This was addressed with a TENS unit and referral to pain clinic for possible sympathetic block and evaluation for the pain control modalities.  It was noted that he continued to use a motorized scooter.  On April 30, 2008, the Veteran was released from orthopedics except for routine follow-ups.  

The Veteran was afforded a VA examination on March 31, 2008.  The Veteran complained of pain and inability to walk on the right leg.  He was using crutches and a motorized wheelchair for ambulation and also had a double up right short leg brace with a fixed ankle.  He reported swelling in the evening, which goes down overnight.  He had no flare-ups of joint disease, and no episodes of dislocation or recurrent subluxation.  He had no inflammatory arthritis.  Examination of the right ankle revealed well-healed medial and lateral scars.  The ankle was fixed at 90 degrees.  Any attempt to move the ankle was painful.  X-rays revealed the subtalar fusion to be solid.  On the lateral view there was a question whether he had solid fusion.  It appeared to be fixed in excellent position.  The examiner opined that, if the fusion was solid, he would not be having the pain that he was having at that time.  The examiner estimated that there was moderate impairment in regard to the ankle.

Thus, the evidence demonstrates that, at the termination of the temporary total evaluation, there were no severe postoperative residuals.  Rather, there was moderate overall impairment of the ankle.  There were no incompletely healed surgical wounds.  Use of the solid boot had been discontinued, and there was no therapeutic immobilization, and no application of a body cast.  There was also no necessity for house confinement.  

Regarding the Veteran's use of a wheelchair or crutches, this is acknowledged; however, this does not appear to be a direct result of the surgery, but had been necessary prior to the surgery for quite some time.  A January 2009 VA examination notes a history of an ankle brace since the 1970s and pain with limited weightbearing for a number of years.  Thus, such symptoms are properly associated with the underlying condition, and are not post-surgical residuals.  

Regarding the Veteran's testimony as to the requirement of skin grafts and a PICC line for treatment of infections, the evidence demonstrates that these events occurred following a subsequent screw insertion surgery.  A June 2009 podiatry consultation reveals that, upon screw removal, the Veteran developed ulceration in the back of the Achilles tendon area and the watershed area.  It was noted that weekly skin grafts would be performed until the ulceration healed.  

A July 2009 podiatry clinic note reveals posterior ulceration with placement of an I.V. PICC line for daily antibiotic administration, as well as application of a skin graft.  A July 2009 orthopedic clinic note reveals a chronic wound to the posterior side of the leg over the Achilles tendon with placement of a wound V.A.C.  

An October 2009 podiatry note reveals nonhealing ulceration of the posterior aspect.  The Veteran was unable to put a normal shoe on due to ulcerations.  By November 2009, the heel was totally healed with no evidence of infection or drainage.  

The RO granted a temporary total rating for the May 2009 screw insertion in an April 2010 rating decision, effective May 4, 2009 to November 30, 2009.  Accordingly, a 100 percent rating is already in effect for that period.  The clinical evidence following the August 2007 surgery does not reflect any similar conditions during the time period at issue here.  Rather, the evidence indicates that the incisions were well healed prior to the expiration of the temporary total rating on March 1, 2008.  

While the Veteran is presumed to be competent to identify his symptoms, in this case, as there are clinical records reflecting both surgeries, and as records following the August 2007 surgery do not substantiate the asserted events, which are of the type which would be expected to be recorded, and which were recorded in regard to the subsequent procedure, the Board finds the Veteran's account to be inaccurate.  The Board notes that on the April 2008 claim form, the Veteran did not identify any of the issues he later reported at the hearing.  He simply noted that the doctor had released him from convalescence on April 30, 2008, and that this supported a two-month extension.  In addition, there appears to be a discrepancy as to the dates.  In the April 2008 claim, he identified April 30, 2008 as the date his convalescence ended; however, at the hearing, he reported that it was actually July.  Indeed, he identified July as "when I was then able to walk on my right leg ankle."  However, the treatment records indicate that the Veteran had not been able to walk on his right ankle for many years; and, in a treatment record in November 2008 - four months after the time the Veteran testified that he could walk on his right ankle - the Veteran reported that he was unable to walk on the right ankle without significant pain.  

The Board acknowledges the Veteran's testimony that he was not released from orthopedics until April 30, 2008.  However, the date of release from orthopedics is not probative of entitlement to additional convalescence.  Indeed, his physician's notes reveal that the only reason for the April 2008 appointment, two months after the prior appointment, was to conduct a repeat X-ray to see if the fusion had progressed.  Most significant, during the period from March 1, 2008 to April 30, 2008, the evidence does not reveal any of the conditions set out above that would warrant a temporary total rating.  

In sum, the Veteran's description of symptoms of post-surgical infection and skin grafts occurred following a later procedure than is under consideration here, during which a temporary total rating is already in effect.  While the Veteran required assistive devices and a wheelchair for ambulation following the August 2007 surgery, he had required these devices for years, and this requirement was not directly related to the surgery, but was a feature of the underlying ankle disability.  As the conditions specified for extension of the temporary total rating beyond February 28, 2008 are not met, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his initial claim for an extension of the temporary total rating in April 2008.  He was sent a letter in June 2008 which advised him of the information and evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the June 2008 letter was sent to the Veteran prior to the initial adjudication of the claim in July 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran in this case.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination to evaluate his right ankle in March 2008.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination contained findings pertinent to the criteria for a temporary total rating and was conducted contemporaneous to the conclusion of the total rating.


ORDER

An extension of the Veteran's temporary total disability rating beyond February 28, 2008 is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


